—In an action for the dissolution of a general partnership and for an accounting in equity, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated March 20, 1991, which denied his motion to compel the defendant to respond to his demand for discovery and inspection pursuant to CPLR 3126.
Ordered that the appeal is dismissed as academic, with costs.
Since the motion for discovery concerns the dissolution of a partnership and the partnership has been dissolved, the issues raised on this appeal are academic. Bracken, J. P., Balletta, Fiber, O’Brien and Pizzuto, JJ., concur.